Citation Nr: 1025463	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-38 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1951 to January 
1953. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which granted service connection for bilateral hearing 
loss and assigned a noncompensable disability rating, effective 
May 22, 2008.  In May 2010, the Veteran was scheduled to testify 
at a hearing before a Veterans Law Judge; however, he canceled 
his hearing due to illness.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran was initially granted service connection for 
bilateral hearing loss in a May 2008 rating decision and was 
assigned a noncompensable disability rating, effective May 22, 
2008.  The Veteran disagrees with this rating assignment and 
contends that his hearing has worsened such that a compensable 
evaluation is warranted.

In a May 2010 statement, the Veteran reported that his hearing 
has worsened since the most recent VA examination, which was 
conducted in April 2008.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of this disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and 
must remand this claim.  In this regard, the Board points out 
that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  As such, the VA examiner should be 
requested to comment on the functional effects the Veteran 
experiences as a result of his bilateral hearing loss. 

As the case is being remanded for the foregoing reason, all 
relevant records, including any recent VA treatment records 
pertaining to the Veteran's hearing loss, should also be obtained 
on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Make arrangements to obtain the 
Veteran's complete treatment records for 
hearing loss, including copies of 
audiometric test results, from the 
Providence, Rhode Island, VA Medical 
Center, dated from January 2008, forward.  

2.  Then, schedule the Veteran for a VA 
audiological examination to assess the 
current severity of his bilateral hearing 
loss.  The examiner should be provided 
with and review the Veteran's claims 
folder in conjunction with the 
examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both ears.  

The examiner should specifically comment 
on the effects of the Veteran's hearing 
loss on occupational functioning and daily 
activities. 

All opinions must be supported by a clear 
rationale.

3.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

